«U.S. DISTRICT COURT
COMPLAINT “EASTERN DISTRICT - Wi

FILED
100 WAY 20 P 1: 38

(for filers who are prisoners without lawyers)

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN = &LERK OF COURT

 

(Full name of plaintiff(s)) .

Pentel Soanadn Bers

 

 

Vv. Case Number:

 
  
      
 
   

(Full name of defendant(s))

A. PARTIES

| t
1. Plaintiff is a citizen of Wi isanein , and is located at

 

ANCL ‘

2. Defendant i Nbc ht | Aa | Hi ney nl d Bee dys
Saskia Aiderdesy Kbburt Welmarty Vick Guendolyn, Acey fel baht i

is (if a person or private on a titizdh of

 

 

 

   

 

Complaint — 1

Case 2:20-cv-00721-PP_ Filed 05/11/20 ma dt ppocument 1
- i)
 

 

   
 
 
 
   

(State, if known)
(Address, if known)
and (if the defendant harmed you while doing the defendant's job)

(Employer’s name and adtHifemy if known)
(If you need to list more defendants, use another piece of paper.)

B. STATEMENT OF CLAIM

On the space provided on the following pages, tell:
Who violated your rights;

What each defendant did;

When they did it;

Where it happened; and

Why they did it, if you know.

ae iP

 

(omedional Gin Shean siuk io Al Add on A Kong upper.

2) Tiagias my aceatens I fave ben Cogs nth Asthma. ond
ante WAS Of 0 Nenu zt Breathing Dichne aS whl 25 peerided 0 Albulyn! Thhab,

Alvasto Tinh |

 

  

 

oly Ad p Shift in dh on Segahian Unit
upper A- a0 honk Wal "9i473 ns aeneel ith iagoane way Onde
by Sead by wale Esher in G | i Lon

| Complaint — 2

Case 2:20-cv-00721-PP _ Filed —_ Page 2 ort hy 7 A 1
of Ul

yy (VV:
 

 

"7 Pt vy A vii | 2 Nite bu (i Obs 9) JF) at ld

Iq He [WTAE Ved fils Gediy b ET FE 7 ft (ST) Sug ai
f

nthe ‘

  

*

b) T'S Eyed me te He Send fuel Ininpaiintin Aan fy
tind | gee fhm pai) il oy His if, (til ff ot) i ants bs Cat dey

oi f ‘
bas pa) me J Ne Ly POF ff) OP UTES AF fem A fe an fed,

  
 

 

Ord) PORT yy GEN (Te ER: (i Ul # J and

iaymed Se 00) bet thé Gite seiko Cote ally Not

bead, A OMT fe Cn pool
| / Ph sell yy hb : "4 Math f dpe fi % yy ire _ it di ay
fal ia i'n Albateml Tabols ,
GC) behiod phe Conon So unleh T devel pan aiken T bealhe

! Gc ' -

1) Of 0 Mi My AID |

al
Ont,

 

 

 

 

; by . é
ic Se u ! - ay is i? ‘ft Hi Ed ke AEF] Had Ti PM ot / my 4

 

Complaint — 3

Case 2:20-cv- (VM BP Filed 05/11/20 Page 3 Dei pbfment 1

A )-(
 

 

ger ga ie ing altaya

Jeb
a mn Mi fl hu ee ae

breadhe 1a Gnd owt beh apes aa

ry
5 /
wt Sia yeaa fo Se bel ta come
ud EO i Ce a”

ie
Sete gl ey in el AD

y Oy Guan Bon vn the
cou) butt ard cb

. sa igs
oe bs ouag a ted

Stan hie,
the Gar ary vi of ia maz
1 ao ane ae fe

cee eat lie i

  

 

 
 

 

     

   

{Apulia Alar cubis inp fell phi 17 Toray sti
Wl ie i
VT eval a phil to tite
0 Sin tab Stake Sie ie Ie Bet
se aac cae
iH iH
to, At | h

V4 at

_ We? Seam

Vea

DH Cominy 4 i |
\. ke

d

by
ai
Oo¢
4 Li TI Bi |

      

  

    
   

 
 

 

ay winds and 1 fell mea

nate 13 7pm T pushed en
; Hf ag nd
a

  

He tr Sly shh
a a Thy a nk “be nel
fs Gas te Sh aoe ' ike
bi sa to tall ach hg wh Sith OB Ok; Mhen
a A ag a
Wi bom dl Din the White bis Seco roonel
My i Ag Wi #5, Sia in the dlendde!
ae On I-d0-49 Ted Sot LT. Thomas Neen did

Bde Telecel eka

 
 

 

4" aon walled fe
a a fn a 2008 Ta alte Ta, Soe Ni Codxte
Sy nd Ut ch bo 5 pepe m -

a aoe 7 |

a a ap ‘af m
ain i O fi orp
nd

Be a baht a a f hoe dp ane 0 fod ay bay fo
mi ut 209 gh at sult at 6: Cb Am L pee ay

ard lor Jon Hirth) Shiu) lode corteel sn
hi aga ne,

sa Cd 5 aie Mellen al a
pmlc by sta.

Ah medaken
Wie Z medial Crerdany Patt to oer Gin
fides aad hes bey hula Z yeah «ove ab

atod ay ‘Si issue bat Is rot aon"
acaieonnie ana

 

 
  
  

 
 

 

) dit sept il Glace wenan rcbekd their dnhedel
biden th asf

(ls 9c to ol 9 i fil 4

lat
aa ad le pd peta ahs 8

a fumer

aes $9 by i tn Pf
we LZ wall hee ¢ Git ct Pd ip

ma i siege

« cabs ote age

At yee aS
“en othr
adeeb wh peor lg.”
| ee A Homie OS HOH Miao.

ee fi
Bk ab I tid hin I sivas

 

        

wv :
M ches i “e his belay
ce ee me pip a es Ma
ie Qa
so fara poss
 

   
     

fH
ny 7 Titf
ceca: ne

vy vies a

4 Baa

Q
yO L Sneath
ap ne 0 Of INE se
Lanes Muchos pryposly Reded

MBiET Me,
ber Oran alley A Codes
Step Sexi OS Ao ile Ae

 
 

 

     

 

\ a
Syd deca in il
saa

an December 17") MIF T Sele .

Cana fe ld Ys

 

 
 

     

ceaasaal Mie

“ vist) gan wh fil sf ned

Feats i
ite a he wt re en

oa Ge

 

  
 

 

¥

 

ae Nob INL? odd OLN, ;

 
 

 

G. JURISDICTION

  

Iam suing for a violation of federal law under 28 U.S.C. § 1331.
OR

[| I am suing under state law. The state citizenship of the plaintiff(s) is (are)
different from the state citizenship of every defendant, and the amount of
money at stake in this case (not counting interest and costs) is

$
D. RELIEF WANTED

Describe what you want the Court to do if you win your lawsuit. Examples may
include an award of money or an order telling defendants to do something or to
stop doing et

Pee A, i ih s = fH i M z ad rs, La a il i a j ila Py i ~ =e L
Aisin Lape tera ye 1 FOR Pea CD LOS pi LOSy ae y tie. ‘
art 7

“a \ i A fives A , '
{ha bial 1 ONE (ult tr ihe ib, [hee 2 Si all hod Rip the

 

 

 

 

 

 

 

“ [ ]
14 {}|
Complaint — 4 :
Case 2:20° 4-007 AP led 05/11/20 Page (a Document 1
E JURY DEMAND

I want a jury to hear my case. ff

[_]- ves rae 6

I declare under penalty of perjury that the foregoing is true and correct.
Complaint signed this ___&> day of _! | i: ¥ 20

Respectfully Submitted,

a
—

u
— uf 8

Signature of Plaintiff

4
= | =
= =) ,

i i

Plaintiff's Prisoner ID Number

 

wits ae . ‘ f
le bo po. Fs | Bt
|

hah
| L

(Mailing Address of Plaintiff)
(If more than one plaintiff, use another piece of paper.)

REQUEST TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING THE
FULL EJEING FEE

  

I DO request that I be allowed to file this complaint without paying the filing fee.
I have completed a Request to Proceed in District Court without Prepaying the
Full Filing Fee form and have attached it to the complaint.

[| I DO NOT request that I be allowed to file this complaint without prepaying the
filing fee under 28 U.S.C. § 1915, and I have included the full filing fee with this
complaint.

Complaint — 5 |

I ,
Case 2:20-cv-00721-PP (WTOP Page 14 of 14! Aoddhnede |

O-V AT
